Exhibit 10.1






NORTHRIM BANCORP, INC.


PROFIT SHARING PLAN


1.
Purpose of the Plan



The purpose of the Northrim BanCorp, Inc. Inc. Profit Sharing Plan (the “Plan”)
is to increase stockholder value and to enhance the ability of Northrim BanCorp,
Inc. (the “Company”) and its subsidiary, Northrim Bank (the “Bank”), to attract,
retain and motivate employees who are expected to contribute to the success of
the Company and the Bank and to stimulate the efforts of the employees to
contribute to the continued success and growth of the Company and the Bank.
2.
Definitions



The following terms as used in the Plan shall have the meanings set forth below:
(a)“Board” means the Board of Directors of the Company.


(b)“Profit Share” means the cash payment made under the Plan to a Participant
for a Performance Period.


(c)“Profit Share Pool Allocation” means the percentage of the Profit Share Pool
allocated to each Participant by the Committee for a Performance Period.


(d)“Profit Share Pool” means the amount established by the Committee for a
Performance Period.


(e)“Profit Share Target” means the percentage of eligible compensation allocated
to each Participant, based on grade, by the Committee for a Performance Period.


(f)“Committee” means the Compensation Committee of the Board or a subcommittee
thereof.


(g)“Participant” means, as to any Performance Period, any employee of the
Company or the Bank who was employed during the Performance Period, unless an
employee is expressly excluded from participation by the Committee.


(h)“Performance Goals” means the goals and measures of Company performance or
Bank performance for a Performance Period established by the Committee. The
Performance Goals may be based on corporate financial measures on a consolidated
basis, Bank basis, or business unit basis (or a combination thereof) as the
Committee shall determine in its discretion.


(i)“Performance Period” means the Company’s fiscal year or shorter period
selected by the Committee.


3.Administration


(a)The Plan shall be administered by the Committee. The Committee shall have
full power and authority to: (i) designate the length of the Performance Period;
(ii) designate any employees who





--------------------------------------------------------------------------------




will not be Participants for a particular Performance Period; (iii) establish
the Profit Share Pool formula for the Performance Period; (iv) determine the
Performance Goals used in the Profit Share Pool formula for the Performance
Period; (v) determine the initial and final Profit Share Allocations for
Participants for the Performance Period; (vi) determine the Profit Share payable
for the Performance Period, including the effect of the termination of a
Participant’s employment during the Performance Period; (vii) establish any
other terms and conditions of each Profit Share; (viii) construe, interpret and
administer the Plan and any agreement or other document in connection with the
Plan; (ix) adopt, amend, suspend, waive or rescind such rules as it shall deem
necessary or desirable for the administration of the Plan; (x) correct any
defect or supply any omission or reconcile any inconsistency in the manner and
to the extent that the Committee shall deem desirable to carry it into effect;
and (xi) make any other determinations and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.


(b)All designations, determinations, interpretations and other decisions under
or with respect to the Plan by the Committee shall be final, conclusive and
binding on all persons, including the Company, the Bank and Participants (and
their legal representatives and beneficiaries, and any person claiming a benefit
or right under the Plan).


(c)The Committee may in its discretion delegate to officers of the Company or
the Bank the authority to take actions on its behalf pursuant to the Plan.


4.Eligibility


All employees of the Company and the Bank employed on the last day of the
Performance Period are eligible and will participate in the Plan during the
Performance Period, unless the Committee designates the employee as ineligible,
which the Committee may do, in its complete discretion.
5.
Profit Share Provisions



(a)Annual Designations. Within 120 days following the beginning of each fiscal
year, the Committee shall designate (i) one or more Performance Periods for the
fiscal year, (ii) assign to each Participant an initial Profit Share Target for
each Performance Period based on responsibility level (which assignment may be
done by assigning a Profit Share Target to a class or grouping of employees),
and (iii) establish the formula for determining the Profit Share Pool for each
Performance Period, including the Performance Goal(s) used in the formula.


(b)Balance Sheet Quality Requirements. In order for there to be a Profit Share
Pool for a Performance Period, the Committee must determine that the Company and
the Bank (i) meet the regulatory definition of being well capitalized and
(ii) that the Company has adversely classified assets to total risk-based
capital of 30% or less at the end of the Performance Period. The Committee will
make these determinations in its complete discretion.


(c)Profit Share Determinations. If the Committee determines the regulatory
requirements in paragraph (b) of this Section have been satisfied, then as soon
as reasonably practicable after the end of a Performance Period the Committee
will determine:


(i)The size of the Profit Share Pool; and


(ii)The Participant’s final Profit Share Pool Allocation for the Performance
Period, based on the participant’s Profit Share Target as adjusted by the
Committee for various factors, including





--------------------------------------------------------------------------------




(but not limited to) the Participant’s Performance Rating Factor. No final
Profit Share Pool Allocation shall exceed 10% of the Profit Share Pool for any
Performance Period and no payment to any one Participant shall exceed 50% of
base salary or 150% of target.


Notwithstanding the foregoing (a) the Committee shall have the discretion to
eliminate or reduce the Profit Share that otherwise would be payable to a
Participant, based on such factors as deemed appropriate by the Committee, and
(b) in no event may more than 25% of the Profit Share Pool for the Performance
Period be payable in the aggregate to the executive officers of the Company. In
applying adjustments, the Committee has complete discretion.


No Profit Share payments will be effective unless they are approved by the
Board. Profit Shares under the Plan shall be paid to the Participants in cash in
a single lump sum within three and one-half months following the end of the
Company’s fiscal year in which the Performance Period ends; provided, however,
that to the extent a Participant is eligible to participate in the Northrim Bank
Deferred Compensation Plan, and has made an election that complies with that
plan and Section 409A of the Internal Revenue Code of 1986, as amended, then
payment will occur pursuant to that plan and Section 409A.


(d)Termination of Employment. In the event a Participant’s employment with the
Company terminates for any reason before the last day of the Performance Period,
the Participant shall have no further rights under the Plan and shall not be
entitled to payment of any Profit Share under the Plan, except a Participant
will not forfeit rights under the Plan if the early termination was due to
death, disability or retirement. For these purposes “disability” means the
Participant is either: (i) Unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months; or (ii) by reason of any medically
determinable physical or mental impairment, which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident or health plan covering employees of the
Company. In addition, “retirement” means a termination of employment on or after
age 65.


6.Amendment and Termination of the Plan


The Board may, in its sole discretion, from time to time amend, alter, suspend,
discontinue or terminate the Plan; provided, however, that, without the consent
of the Participant, no amendment, alteration, suspension, discontinuation or
termination of the Plan may materially and adversely affect the rights of such
Participant under any Profit Share Allocation granted to the Participant for a
Performance Period.
7.
Generally Applicable Provisions



(a)No Transferability. No Profit Share granted under the Plan nor any other
rights acquired by a Participant under the Plan shall be assignable or
transferable by a Participant, other than by a will or the laws of descent and
distribution, and no Profit Share under the Plan shall be subject in any manner
to anticipation, pledge, encumbrance, charge, garnishment, execution or levy or
lien of any kind, whether voluntary or involuntary, and any attempt contrary
thereto shall be void.


(b)Designation of Beneficiary. Subject to applicable law, each Participant shall
have the right to file with the Company a written designation of one or more
beneficiaries who shall be entitled to





--------------------------------------------------------------------------------




receive the amount, if any, payable under the Plan pursuant to a Profit Share
upon the Participant’s death. A Participant may from time to time revoke or
change a beneficiary or beneficiaries by filing a new designation with the
Company. The last such designation received by the Company shall be controlling;
provided, however, that no designation, change or revocation thereof shall be
effective unless received by the Company prior to the Participant’s death, and
in no event shall it be effective as of a date prior to receipt. If no such
beneficiary designation is in effect at the time of a Participant’s death, or if
no designated beneficiary survives the Participant, or if such designation
conflicts with law, the payment of the amount, if any, payable pursuant to a
Profit Share under the Plan upon the Participant’s death shall be made to the
Participant’s estate by the Committee. If the Committee is in doubt as to the
right of any Person to receive any amount, then the Committee may retain such
amount, without liability for any interest thereon, until the rights thereto are
determined, or the Committee may pay such amount into any court of appropriate
jurisdiction or to the estate of the Participant, in which event the Company and
the Committee shall have no further liability to any Person with respect to such
an amount.


(c)No Right to Profit Share. Nothing in the Plan shall be construed as giving
any Participant, employee or other person any right to claim to a Profit Share
under the Plan, or to be treated uniformly with other Participants and
employees.
 
(d)Tax Withholding. The Company and the Bank are authorized to withhold from any
Profit Share granted or any payment due under the Plan all applicable federal,
state and local income, employment and other taxes due with respect to a Profit
Share. The Company and the Bank shall also have the right to withhold from other
compensation or amounts payable to the Participant the taxes required by law, or
to otherwise require the Participant to pay such withholding taxes.


(e)No Right to Employment. Nothing contained in the Plan shall, and no grant of
any Profit Share shall be construed to (i) confer upon any Participant any right
to continue in employment with the Company or the Bank or (ii) interfere in any
way with the right of the Company or the Bank to terminate any Participant’s
employment at any time.


(f)Unfunded Status of Profit Shares. Each Profit Share payable under the Plan
shall be paid solely from the general assets of the Company or the Bank. The
Plan is intended to constitute an “unfunded” plan for incentive compensation,
and nothing contained in the Plan shall give any such Participant any rights
that are greater than those of a general unsecured creditor of the Company and
the Bank.


(g)Governing Law. The validity, interpretation, construction and effect of the
Plan and any rules relating to the Plan shall be governed by the laws of the
State of Alaska, without regard to provisions governing conflicts of laws.


(h)Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (i) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (ii) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability





--------------------------------------------------------------------------------




shall not prevent such payment or benefit from being made or provided in part,
to the extent that it would not be unlawful, invalid or unenforceable, and the
maximum payment or benefit that would not be unlawful, invalid or unenforceable
shall be made or provided under the Plan.


(i)Limitation of Liability; Indemnification. The Committee and each member
thereof shall be entitled to, in good faith, rely or act upon any report or
other information furnished to him or her by any officer or employee of the
Company or the Bank, the Company’s independent auditors, legal counsel,
consultants or any other agents assisting in the administration of the Plan.
Members of the Committee, and any officer or employee of the Company or the Bank
acting at the direction or on behalf of the Committee, shall not be personally
liable for any action or determination taken or made in good faith with respect
to the Plan, and shall, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action or determination.


Each member of the Committee shall be indemnified and held harmless by the
Company against and from any loss, cost, liability or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit or proceeding to which he may be made a
party or in which he may be involved by reason of any action taken or failure to
act under the Plan and against and from any and all amounts paid by him or her
in settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such action, suit or proceeding against him
or her, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or her undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive and shall be independent of any other rights of indemnification
to which such persons may be entitled under the Company’s Certificate of
Incorporation or By-laws, by contract, as a matter of law, or otherwise.
(j)Costs and Expenses. The costs and expenses of administering the Plan shall be
borne solely by the Company.


(k)Requirements of Law. The Plan and all Profit Shares under the Plan shall be
subject to all applicable laws, rules and regulations, and to any required
approvals by governmental agencies.


(l)Clawback. Notwithstanding any provision of this Plan to the contrary, in the
event that (i) (A) the Company is required to prepare an accounting restatement
due to material noncompliance with financial reporting requirements under
federal law or (B) a miscalculation is made in the determination of the Profit
Share payable to a Participant and (ii) as a result the Profit Share paid to an
executive officer of the Company is in excess of the amount that would have been
paid under the restatement or if there had been no miscalculation during the
three years prior to the restatement or miscalculation, the executive officer
will be required to repay to the Company, the excess amount of any Profit Share
payable for such three-year period.


(m)Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.


8.Effective Date


The Plan shall be effective as of April 1, 2019.





